DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on October 21, 2021.
Claims 1-4 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kakuta (U.S. Pub. No. 2016/0332833 A1) and Fuji (U.S. Pub. No. 2022/0038592 A1), and further in view of Okada (U.S. Pub. No. 2009/0129892 A1).
With regard to claim 1, the claim is drawn to a discharge tray device (see Kakuta, i.e. in Fig.1-2, disclose the automatic document feeder 3) comprising: 
a sheet discharge tray on which sheets discharged from a sheet discharge port are stacked on an upper surface (see Kakuta, i.e. in Fig. 2 and in para. 33, disclose the document discharge tray 33); 
a stopper provided on the upper surface side of the sheet discharge tray to be movable to a position corresponding to a leading end of each of a plurality of sheet sizes to be used in a sheet discharge direction, and regulates the position of the leading end of the sheet (see discussion(s) of Fuji below); 
a sheet size detection unit that detects a sheet size corresponding to a position of the stopper (see Kakuta, i.e. in para. 3, 62, 78 and etc., discloses that “[0003] A size detection section that detects a size of a document placed on the document feed tray is arranged in the automatic document feeder described above. A size of the document in a width direction thereof is detected by a detection mechanism interlocked with a cursor that restricts a position of the document…”; and further “[0078] As described above, according to the present embodiment, document sheets of different sizes can be detected based on detection results of the leading end detection switch 61 and the trailing end detection switch 62. Furthermore, the trailing end detection switch 62 is arranged at the end section on the trailing end side in the conveyance direction of the document feed tray 31. Therefore, even when a large-size sheet (the sheet P3) is placed on the placement surface 31S in a state where a crease made by a Z-fold remains, the trailing end detection switch 62 can detect a trailing end section of the sheet P3…”); and 
a display unit that visually displays the sheet size detected by the sheet size detection unit (see discussion of Okada below).
The teachings of Kakuta do not explicitly disclose the aspect relating to “a stopper provided on the upper surface side of the sheet discharge tray to be movable to a position corresponding to a leading end of each of a plurality of sheet sizes to be used in a sheet discharge direction, and regulates the position of the leading end of the sheet”. 
However,  Fuji discloses an analogous invention relates to “a medium-discharging device and an image reading apparatus” (see Fuji, i.e. para. 2 and etc.).  More specifically, in Fuji, i.e. Fig. 2 and in para. 72-73, disclose the first stopper 100 and as well as the second stopper 200.  In details, Fuji discloses that “…The first stopper 100 is pivotable with respect to the tray 19B about a first pivot shaft 101 extending in the X direction and is able to switch between a stored state in which the first stopper 100 is stored in the front cover 19 [or “movable to a position” as claimed] and a regulating state in which the first stopper 100 stands upright from the front cover 19 so as to be able to function as the regulating section..” (see Fuji, i.e. para. 72).   In addition, in para. 73, further disclose a second stopper 200, by disclosing that, “[0073] Furthermore, as illustrated in FIG. 2, a second stopper 200 serving as a regulating section used for the document M, the image of which has been read by the reading section 20, is formed in the tray 19A of the front cover 19 serving as the stacker. The second stopper 200 is pivotable with respect to the tray 19A about a second pivot shaft 201 extending in the X direction and is able to switch between a stored state in which the second stopper 200 is stored in the front cover 19 and a regulating state in which the second stopper 200 stands upright from the front cover 19 so as to be able to function as the regulating section. Here, the solid line in FIG. 2 indicates the stored state in which the second stopper 200 is stored in the front cover 19, and the broken line in FIG. 2 indicates the regulating state in which the second stopper 200 stands upright from the front cover 19 so as to be able to function as the regulating section. Here, each of the first stopper 100 and the second stopper 200 is able to be considered as a lever section pivotable about the pivot shaft. Note that arrangement of the second stopper 200 will be described below in detail”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakuta to include the limitation(s) discussed and also taught by Fuji, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakuta by the teachings of Fuji, and to incorporate the limitation(s) discussed and also taught by Fuji, thereby “…regulates a position of the medium in the discharging direction and a stored state in which the stopper is stored in the stacker, in which at least a portion of the stopper enters the recess when the stopper is in the stored state and when the stacker is in the closed state” (see Fuji, i.e. para. 5 and etc.).
The teachings of Kakuta and Fuji do not explicitly disclose the aspect relating to “a display unit that visually displays the sheet size detected by the sheet size detection unit”.
However, Okada discloses an analogous invention relates to “a book-binding system includes an image forming apparatus, a binder, a detector, and an operation unit”.  More specifically, i.e. Fig. 6A-6B and in para. 60-63, disclose “the detector” for acquiring document information such as size, and further display the information, by disclosing that “… [0063] The detector may acquire information on sheets to be bound into a book from information attached to data for printing and book-binding, such as the number of copies to be printed, number of sheets to be printed, and sheet size. Alternatively, a sensor may acquire the number of sheets having passed through the horizontal path 10 of the binder 3 or the size and thickness of sheets whose lateral side has been aligned by the jogger 14 of the alignment tray 13. Further, the acquired information on sheets may be displayed in a manner similar to the case of the above-described consumables”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kakuta and Fuji to include the limitation(s) discussed and also taught by Okada, the aspect discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kakuta and Fuji by the teachings of Okada, and to incorporate the limitation(s) discussed and also taught by Okada, thereby providing the user with displayed document information in order to make further selections (see Okada, i.e. abstract and etc.).
With regard to claim 4, the claim is drawn to the automatic document feeder comprising: the discharge tray device according to claim 1 (see the discussions of claim 1 set forth above, also incorporated by reference herein); and 

    PNG
    media_image1.png
    694
    523
    media_image1.png
    Greyscale
a sheet supply tray disposed above the sheet discharge tray (see Kakuta, i.e. in Fig. 2 and in para. 34, disclose the document feed tray 31), wherein 
a defective portion is provided at a predetermined user working side end portion of the sheet supply tray (see Kakuta, i.e. in Fig. 1, and illustration of marked with “arrow” as “a defective portion”), 
the display unit is visible even from a viewpoint higher than the sheet supply tray through the defective portion (see Kakuta, i.e. in Fig. 1 and in para. 29, disclose the LCD touch panel display 252, and as illustrated therein, the LCD touch panel display 252 “is visible even from a viewpoint higher than the sheet supply tray through the defective portion”, or view from the top). 

Allowable Subject Matter
With regard to Claims 2-3, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 2, the closest prior arts of record, Kakuta, Fuji and Okada, do not disclose or suggest, among the other limitations, the additional required limitation of “the discharge tray device according to claim 1, wherein: the sheet size detection unit including: a dial plate that displays the plurality of sheet sizes arranged at intervals in a circumferential direction, the dial plate being rotatable about a central axis; and an interlocking member to rotate the dial plate about the center axis thereof in association with movement of the stopper in the sheet discharge direction, wherein the dial plate is covered with the sheet discharge tray, an opening window serving as the display unit is formed in the sheet discharge tray to expose one of the plurality of sheet sizes displayed on the dial plate so as to be visible from outside, and when the stopper is moved to a position corresponding to the position of the leading end of each of the plurality of sheet sizes, the interlocking member rotates the dial plate so that the sheet size corresponding to the position of the stopper is located in the opening window”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claim 2, the closest prior arts of record, Kakuta, Fuji and Okada, do not disclose or suggest, among the other limitations, the additional required limitation of “the discharge tray device according to claim 1, wherein: a working recess into which a user can insert a finger is formed at a predetermined user working side end portion on the upper surface of the sheet discharge tray, the working recess being opened to the working side and an upper side, and the display unit is provided on a bottom wall portion of the working recess”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
Therefore, claims 2-3 are objected to.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (U.S. Pat/Pub No. 2016/0185556 A1) disclose an invention relates to a sheet conveying apparatus.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675